 



EXHIBIT 10.4
ALLIED WASTE INDUSTRIES, INC.
RESTRICTED STOCK UNITS AGREEMENT
(UNDER 2006 INCENTIVE STOCK PLAN)
     THIS RESTRICTED STOCK UNITS AGREEMENT (“Agreement”) is dated [February ___,
2008] (the “Grant Date”), between ALLIED WASTE INDUSTRIES, INC., a Delaware
corporation (the “Company”), and                      (the “Grantee”).
R E C I T A L S:
     The Company has adopted the Allied Waste Industries, Inc. 2006 Incentive
Stock Plan, as previously amended and as such plan may subsequently be modified,
amended, or supplemented (the “Plan”), all of the terms and provisions of which
are incorporated herein by reference and made a part of this Agreement. All
capitalized terms used but not defined in this Agreement have the meanings given
to them in the Plan.
     The Management Development/Compensation Committee of the Board of Directors
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Grantee the Restricted Stock Units provided
for herein, pursuant to the Grantee’s election under the terms of the 2007
[Senior] Management Incentive Plan, as an inducement for Grantee to [continue
to] serve as an employee of the Company and to provide Grantee with a
proprietary interest in the future of the Company.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:
     1. Grant of Restricted Stock Units. Subject in all respects to the terms,
conditions, and provisions of this Agreement and the Plan, the Company hereby
grants to Grantee ___Restricted Stock Units (the “RSUs”). Each RSU shall
represent Grantee’s right to receive one share of the Company’s Common Stock.
     2. Vesting and Issuance of Shares. The RSUs are fully vested as of the
Grant Date. The “Issue Date” for each RSU shall be the earlier to occur of (a)
[February ___, 2009] (b) the date of the Grantee’s death, or (c) the date upon
which a Change in Control occurs. For this purpose, the term “Change in Control”
is as defined in the Plan for purposes of Section 409A Awards. Within 90 days
after the Issue Date, the Company shall issue to the Grantee one share of Common
Stock with respect to each RSU. The Secretary of the Company shall issue or
cause to be issued to the Grantee (or permitted transferee) a certificate or
certificates for the number of shares of Common Stock issuable on the Issue
Date, less any applicable tax and other withholding amounts, unless applicable
taxes and other withholdings are satisfied by other means under Section 5. The
Company shall cause the certificate(s) to be issued in the name of the Grantee
or permitted transferee and delivered to the Grantee or permitted transferee
within 90 days after the Issue Date with respect to shares of Common Stock
issued on such Issue Date; provided, however, that such delivery shall be
effected for all purposes when the Company’s

1



--------------------------------------------------------------------------------



 



stock transfer agent shall have deposited such certificates in the United States
mail, addressed to the Grantee or permitted transferee. The Company, however,
shall not be liable to the Grantee or permitted transferee for damages relating
to any delays in issuing the certificate(s) to the Grantee or permitted
transferee, any loss of the certificate(s), or any mistakes or errors in the
issuance of the certificate(s) or in the certificate(s) themselves.
     3. Effect of Termination of Service with the Company. The termination of
the Grantee’s Service with the Company for any reason or for no reason shall not
affect the Grantee’s right to receive shares of the Company’s Common Stock on
the Issue Date (if the termination occurs prior to the Issue Date) or to retain
such shares (if the termination occurs subsequent to the Issue Date).
     4. Transferability. The RSUs granted pursuant to this Agreement (a) may not
be transferred for value, and (b) are not transferable or assignable by the
Grantee except (i) by will or the laws of descent and distribution,
(ii) pursuant to a Qualified Domestic Relations Order, or (iii) pursuant to
Section 16(b) of the Plan.
     5. Tax Withholding; Other Deductions.
         (a) General. Grantee agrees to make appropriate arrangements with the
Company for the satisfaction of any applicable federal, state, or local income
tax withholding or similar requirements, including the payment to the Company on
the Issue Date of all such taxes and the satisfaction of all such requirements.
If tax withholdings are to be transmitted to the Company and are not timely
received by the Company in order to satisfy its withholding obligation, the
Company may withhold a portion of the shares of Common Stock that would
otherwise be issued to the Grantee on the Issue Date, sell such shares, and use
the proceeds from such shares to satisfy the Company’s withholding obligations.
         (b) Shares to Pay for Withholding. The Committee may, in its discretion
and in accordance with the provisions of this Section 5(b) and such supplemental
rules as it may from time to time adopt (including any applicable safe-harbor
provisions of Rule 16b-3 under the Exchange Act), provide the Grantee with the
right to use shares of Common Stock in satisfaction of all or part of the
federal, state, and local income tax liabilities incurred by the Grantee in
connection with the receipt of shares of Common Stock on the Issue Date
(“Taxes”). Such right may be provided to the Grantee in either or both of the
following formats:
               (i) Stock Withholding. The Grantee may be provided with the
election to have the Company withhold, from the shares of Common Stock otherwise
issuable on the Issue Date, a portion of those shares of Common Stock with an
aggregate Fair Market Value equal to the percentage of the applicable Taxes (not
to exceed 100 percent of such Taxes), as designated by the Grantee.
               (ii) Stock Delivery. The Committee may, in its discretion,
provide the Grantee with the election to deliver to the Company, on the Issue
Date, one or more shares of Common Stock previously acquired by the Grantee
(other than pursuant to the transaction triggering the Taxes) with an aggregate
Fair Market Value equal to the percentage of the Taxes

2



--------------------------------------------------------------------------------



 



incurred in connection with such issuance (not to exceed 100 percent of such
Taxes), as designated by the Grantee.
     6. Rights as Stockholder. The Grantee shall not be entitled to any of the
rights of a stockholder with respect to the RSUs (including the right to vote
any shares issuable with respect to such RSUs) unless and until the
certificate(s) for shares of Common Stock issuable upon the Issue Date are
issued.
     7. No Employment or Service Contract. Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue in the Service of the
Company (or any Parent or Subsidiary employing or retaining the Grantee) for any
period of time or to interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining the Grantee)
or the Grantee, which rights are hereby expressly reserved by each, to terminate
the Service of Grantee at any time for any reason whatsoever, with or without
Cause.
     8. Limitation on Liability of the Company.
          (a) If the number of shares of Common Stock covered by this Agreement
(individually, or in combination with other Awards granted under the Plan)
exceeds, as of the Grant Date, the number of shares of the Company’s Common
Stock that may be issued under the Plan without stockholder approval, then this
Agreement shall be void with respect to such excess shares unless the Company
obtains stockholder approval of an amendment to the Plan increasing the number
of shares of Common Stock issuable under the Plan prior to the Issue Date with
respect to such excess shares.
          (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance of any shares of Common Stock pursuant to this Agreement shall
relieve the Company of any liability with respect to the nonissuance of the
shares of Common Stock as to which such approval shall not have been obtained.
     9. Compliance With Laws and Regulations; Securities Matters.
          (a) The issuance of the shares of Common Stock pursuant to this
Agreement shall be subject to compliance by the Company and the Grantee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange or trading market on which the shares of
Common Stock may be listed at the time of such exercise and issuance.
Notwithstanding any of the other provisions of this Agreement or of the Plan,
the Grantee agrees that the Company will not be obligated to issue any of the
shares of Common Stock pursuant to this Agreement if the issuance of such shares
of Common Stock would constitute a violation by the Grantee or by the Company of
any provision of any law or regulation of any governmental authority or national
securities exchange or trading market on which the Common Stock is then listed
or traded. The Company, in its sole discretion, may defer the effectiveness of
the Issue Date in order to allow the issuance of shares of Common Stock pursuant
thereto to be made pursuant to registration or an exemption from registration or
other methods for compliance available under federal or state securities laws;
provided that the issuance of shares shall occur at the earliest date at which
the Company reasonably anticipates

3



--------------------------------------------------------------------------------



 



that the issuance of shares will not cause a violation. The Company shall inform
the Grantee in writing of its decision to defer the effectiveness of the Issue
Date. In connection with the issuance of shares of Common Stock on the Issue
Date, the Grantee shall execute and deliver to the Company such representations
in writing as may be requested by the Company in order for it to comply with
applicable requirements of federal and state securities laws.
          (b) The Company may issue shares of Common Stock under this Agreement
only if (i) the shares of Common Stock that are to be issued are registered
under the Securities Act and any and all other applicable securities laws, or
(ii) the Company, upon advice of counsel, determines that the issuance of such
shares of Common Stock is exempt from registration requirements.
          (c) The Grantee acknowledges and agrees that the Company is under no
obligation to register, under the Securities Act or any other applicable
securities laws, any of the shares of Common Stock to be issued to the Grantee
on the Issue Date or to take any action that would make available any exemption
from registration. The Grantee further acknowledges and agrees that if the
shares of Common Stock to be issued to the Grantee on the Issue Date have not
been registered under the Securities Act and all other applicable securities
laws, those shares will be “restricted securities” within the meaning of
Rule 144 under the Securities Act and must be held indefinitely without any
transfer, sale or other disposition unless (i) the shares are subsequently
registered under the Securities Act and all other applicable securities laws, or
(ii) the Grantee obtains an opinion of counsel that is satisfactory in form and
substance to counsel for the Company that the shares may be sold in reliance on
an exemption from registration requirements. In the event that the shares to be
issued on the Issue Date are “restricted securities,” the certificate(s)
representing the shares of Common Stock will be stamped or otherwise imprinted
with a legend in such form as the Company or its counsel may require with
respect to any applicable restrictions on the sale or transfer of such shares
and the stock transfer records of the Company will reflect stop-transfer
instructions with respect to such shares.
     10. Notices; Deliveries. Any notice required to be given or delivered to
the Company under the terms of this Agreement shall be in writing and addressed
to the Company, in care of its Secretary, at its principal office at 18500 North
Allied Way, Phoenix, Arizona 85054. Any notice to be given or delivered to the
Grantee shall be in writing and addressed to him at the address given by him
beneath his signature hereto. Either party hereto may hereafter designate a
different address in writing to the other party. Any notice shall be deemed to
have been given or delivered (a) upon personal delivery; or (b) upon receipt of
facsimile transmission; or (c) one business day after deposit with a nationally
recognized overnight courier for overnight delivery; or (d) three business days
after deposit in the U.S. mail, first class postage prepaid, and properly
addressed to the party to be notified.
     11. Disputes. As a condition of the granting of the RSUs, Grantee and his
heirs and successors or permitted transferees agree that (a) any dispute or
disagreement that may arise hereunder shall be determined by the Committee in
its sole discretion and judgment, (b) all decisions of the Committee with
respect to any questions or issues arising under the Plan or under this
Agreement shall be conclusive on all persons having an interest in the RSUs, and
(c) any such determination and any interpretation by the Committee of the terms
of the Plan and this

4



--------------------------------------------------------------------------------



 



Agreement shall be final and shall be binding and conclusive, for all purposes,
upon the Company, Grantee, his heirs, personal representatives, and permitted
transferees.
     12. RSUs Subject to Plan. The Grantee acknowledges that he has received and
carefully reviewed a copy of the Plan on or prior to the Grant Date. This
Agreement and the RSUs evidenced hereby are made and granted pursuant to the
Plan and are in all respects limited by and subject to the express terms and
provisions of the Plan. Unless otherwise explicitly stated herein, in the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan shall
govern and prevail under all circumstances.
     13. Miscellaneous.
          (a) Nothing herein contained shall affect Grantee’s right to
participate in and receive benefits from and in accordance with the then current
provisions of any employee pension, welfare, or fringe benefit plan or program
of the Company.
          (b) Whenever the term “Grantee” is used herein under circumstances
applicable to any other person or persons to whom the RSUs, in accordance with
the provisions of this Agreement or the Plan, may be transferred, the word
“Grantee” shall be deemed to include such person or persons. Words used herein,
regardless of the number and gender specifically used, shall be deemed and
construed to include any other number, singular or plural, and any other gender,
masculine, feminine or neuter, as the context requires.
          (c) If any provision of this Agreement or of the Plan would disqualify
the Agreement or the Plan under Rule 16b-3 promulgated under the Exchange Act,
or would otherwise fail to comply with Rule 16b-3, such provision shall be
construed or deemed amended to conform to Rule 16b-3 to the extent permitted by
applicable law and deemed advisable by the Committee.
          (d) This Agreement shall be binding upon and inure to the benefit of
the Company and the Grantee and their respective heirs, administrators,
successors, or permitted transferees or assigns.
          (e) The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Arizona, notwithstanding any
Arizona or other conflicts-of-law principles to the contrary.
[Signature page follows.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Grantee have executed and delivered
this Agreement as of the date first above written, which date is the Grant Date
of the RSUs.

                  ALLIED WASTE INDUSTRIES, INC.
 
           
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
                GRANTEE
 
           
 
           
 
           
 
                 
 
      Name:    
 
           
 
      Address:    
 
           
 
           
 
           

6